UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): June 11, 2010 SYSTEMAX INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-13792 (Commission File Number) 11-3262067 (IRS Employer Identification No.) 11 Harbor Park Drive Port Washington, New York 11050 (Address of principal executive offices) (516) 608-7000 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07 Submission of Matters to a Vote of Security Holders The annual meeting of stockholders of Systemax Inc. (the “Company”) was held on June11, 2010. At the annual meeting, the stockholders of the Company voted on three proposals, summarized below. 1. To elect eight directors for a one-year term ending at the Company’s 2011 annual meeting of stockholders or until their respective successors are duly elected and qualified: For Withheld Broker Non- Votes Richard Leeds Bruce Leeds Robert Leeds Gilbert Fiorentino Lawrence P. Reinhold Stacy S. Dick Robert D. Rosenthal Marie Adler-Kravecas 2. To approvethe Company’s 2010 Long-Term Incentive Plan : For Against Abstain Broker Non-Vote 3. To ratify the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for fiscal year 2010: For Against Abstain Broker Non-Vote - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SYSTEMAX INC. By: /s/ Curt Rush Name: Curt Rush Title: General Counsel and Secretary Date:June 14, 2010
